Citation Nr: 0518580	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-03 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested 
by heart murmur, claimed as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1958 to August 1978.  This matter comes before the Board 
of Veterans' Appeals (Board) from an October 2002 rating 
decision of the Waco, Texas Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In November 2003 the 
veteran testified at a hearing before a hearing officer at 
the RO.  In August 2004 the Board remanded this claim as well 
as a claim seeking service connection for hypertension 
(claimed as secondary to service-connected diabetes mellitus) 
for additional development of evidence.  In February 2005 the 
RO granted service connection for hypertension.  The issue 
addressed is all that remains on appeal.  


FINDING OF FACT

A cardiovascular disability manifested by a heart murmur was 
not manifested in service or in the first postservice year, 
and is not shown.


CONCLUSION OF LAW

Service connection for disability manifested by a heart 
murmur is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent mandates of the VCAA and implementing regulations 
are met.  

The veteran was notified why service connection for "heart 
valve murmur" was denied in the October 2002 RO rating 
decision and in a March 2003 statement of the case (SOC).  An 
August 2002 letter (before the rating appealed), while not 
specifically mentioning "VCAA," informed the veteran of 
what type of evidence was necessary to prevail in his service 
connection claim, and of his and VA's respective 
responsibilities in claims development.  While the August 
2002 letter advised the veteran to respond in 30 days, it 
went on to inform him that evidence submitted within one year 
would be considered.  The SOC also outlined pertinent VCAA 
regulations.  A February 2005 supplemental (SOC) (SSOC) also 
outlined pertinent VCAA regulations.  Everything submitted by 
the veteran to date has been accepted for the record, and 
considered.  He is not prejudiced by any inadequacy in notice 
prior to the initial rating decision in this matter, as he 
has had ample opportunity to respond and supplement the 
record after more complete notice was given.

As to notice content, the August 2002 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was necessary to 
establish entitlement to the benefit sought (and by inference 
what the veteran should submit).  The SOC, at page three, 
advised him to "provide any evidence in [his] possession to 
pertains" to his claim.  He has received all essential 
notice, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA 
treatment records.  He has been afforded VA examinations, 
most recently in 2004.  VA's duties to assist, including 
those mandated by the VCAA, are met.



Factual Basis

Service medical records, including the April 1978 report of 
examination at retirement, are devoid of findings, 
complaints, or diagnosis of a heart murmur.  

On September 1983 VA examination cardiovascular system 
evaluation was essentially normal; hypertension was 
diagnosed.  

A December 1997 VA chest X-ray report was normal.  

On December 2001 VA diabetes mellitus examination, 
hypertension was diagnosed; it was noted that no heart 
symptomatology was shown.

A February 2002 medical record from Darnell Army Hospital 
indicates that examination of the veteran's heart showed no 
murmur or abnormal gallop.  An echocardiogram was ordered.  

A February 2002 VA echocardiography report shows that the 
test was afforded the veteran to "R/O" (rule out) 
structural heart disease.  Chamber size and function tests 
were essentially normal.  Mild aortic valve thickening was 
noted; mitral and tricuspid valves showed normal structure 
and motion.  Doppler findings revealed a trace of tricuspid 
regurgitation and mild pulmonic regurgitation.  Pulmonary 
vein flow suggested normal left atrial pressure.  

On January 2003 VA heart examination the veteran indicated 
that in the course of a VA examination two years earlier he 
was advised that he had a heart murmur.  The examiner 
commented on a February 2002 echocardiogram. which revealed 
mild thickening of the aortic valve leaflets with a trace of 
aortic regurgitation, but otherwise normal findings.  The 
veteran denied any history of shortness of breath or chest 
pain with exertion, syncope, fatigue, or dizziness.  It was 
noted that he was not being treated for any cardiac problem.  
He indicated to the examiner that he was able to walk an 
unlimited distance, and was able to walk at least two miles 
comfortably.  No history of hyperthyroid heart disease was 
noted.  Auscultation of the heart revealed regular rate and 
rhythm.  There was no murmur, and no evidence of congestive 
heart failure, rales, edema, or liver enlargement.  The 
diagnoses included mild thickening of the aortic valve 
leaflets with minimal regurgitations (shown on February 2002 
echocardiogram testing).  VA chest X-rays in January 2003 
were normal.  

At a hearing before a hearing officer in November 2003, the 
veteran testified that he was told he had a heart murmur a 
couple of years prior.  See page 6 of hearing transcript.  He 
added that he would report for an additional VA examination 
if necessary.  See page 7 of hearing transcript.  

On August 2004 VA cardiology examination pursuant to Board 
remand, the veteran denied any significant chest pain or 
shortness of breath and added that he walked at least two to 
three miles a day in the course of his job.  Examination of 
the heart showed regular rhythm, no murmurs, no rubs, and no 
clicks.  An electrocardiogram showed normal sinus rhythm and 
nonspecific ST-T changes.  The examiner noted the February 
2002 echocardiogram findings.  The diagnoses did not include 
a cardiac disability.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  The Court has held that 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Additionally, in the case of any veteran who served on active 
duty for ninety days or more and a chronic disease (to 
include cardiovascular disease) becomes manifest to a degree 
of ten percent or more within one year from the date of 
separation from such service, such disease shall be presumed 
to have been incurred in or aggravated by service 
notwithstanding that there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The threshold question in any claim seeking service 
connection for a disability is whether the disability is 
shown.    Here, the medical evidence does not show that the 
veteran currently has a cardiac disability entity manifested 
by a heart murmur.  On August 2004 VA cardiology examination, 
examination of the heart was essentially normal.  
Specifically, no murmurs were observed.  The examiner was 
specifically asked to review records associated with a 
February 2002 VA echocardiogram and comment whether the 
findings constituted a cardiac disability entity.  The 
examiner reviewed the record, examined the veteran, and found 
that there was no murmur and no valvular defect.  (Notably, 
hypertension diagnosed is service-connected.)  The veteran 
has not submitted any evidence to the contrary, i.e., no 
evidence of a current diagnosis of a cardiac disability 
entity manifested by a heart murmur, nor has he identified 
any treatment provider with records of such disorder.  As a 
layperson, he is not competent to establish by his own 
opinion that he has such a disorder (or relate such 
disability to service or to his service-connected diabetes 
mellitus.  See Espiritu, supra.  In the absence of proof of a 
present disability, there cannot be a valid claim [of service 
connection].  Hickson, supra.  See also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The preponderance of the 
evidence is against this claim.  Hence, it must be denied.


ORDER

Service connection for a disability manifested by a heart 
murmur, claimed as secondary to service-connected diabetes 
mellitus is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


